Case 1:21-cv-00341-JTN-PJG ECF No. 4, PageID.69 Filed 04/22/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 WAYCROSS DIVISION


  RICHEKAD JEAN,

                  Petitioner,                                  CIVIL ACTION NO.: 5:21-cv-31

          v.

  TRACY JOHNS,

                  Respondent.


                                              ORDER

        Petitioner Richekad Jean (“Jean”), who is currently housed at the North Lake

 Correctional Facility in Baldwin, Lake County, Michigan, filed a Petition for Writ of Habeas

 Corpus pursuant to 28 U.S.C. §2241. Doc. 1. In his Petition, Jean challenges disciplinary

 proceedings. Id.

        It is prudent to address the venue of this action. District courts are authorized to grant

 writs of habeas corpus “within their respective jurisdictions,” 28 U.S.C. § 2241(a), and such

 writs “shall be directed to the person having custody of the person detained.” 28 U.S.C. § 2243.

 Therefore, the proper party respondent is the “person who has the immediate custody of the party

 detained, with the power to produce the body of such party before the court or judge.” Rumsfeld

 v. Padilla, 542 U.S. 426, 434‒35 (2004) (citation omitted). Similarly, because “the court issuing

 the writ [must] have jurisdiction over the custodian,” in “habeas petitions challenging present

 physical confinement, jurisdiction lies in only one district: the district of confinement.” Id. at

 442‒43 (citation omitted). To this end, the federal courts of this State maintain a “longstanding

 practice” of transferring § 2241 habeas petitions to the district of incarceration. 28 U.S.C.

 § 1631 (“Whenever a civil action is filed in a court . . . and that court finds that there is a want of
Case 1:21-cv-00341-JTN-PJG ECF No. 4, PageID.70 Filed 04/22/21 Page 2 of 2



 jurisdiction, the court shall, if it is in the interest of justice, transfer such action . . . to any other

 such court . . . in which the action . . . could have been brought . . . .”).

         The place of Jean’s detention, Lake County, is located in the Southern Division of the

 Western District of Michigan. 28 U.S.C. § 102(b)(1). Consequently, the Court ORDERS this

 action be TRANSFERRED to the United States District Court for the Western District of

 Michigan, Southern Division. The Court DIRECTS the Clerk of Court to transfer this case to

 the United States District Court for the Western District of Michigan, Southern Division.

         SO ORDERED, this 22nd day of April, 2021.




                                           _____________________________________
                                           BENJAMIN W. CHEESBRO
                                           UNITED STATES MAGISTRATE JUDGE
                                           SOUTHERN DISTRICT OF GEORGIA




                                                       2
